Hooker, C. J.
The relator is an insurance company. The law under which it is taxed reads as follows :
“In computing the taxable property of insurance companies organized under the laws of this State, the value of the real property on which a company pays taxes shall be deducted from its net assets above liabilities, as determined and shown by the last report of the commissioner of insurance, and the remainder shall be the amount of personal property for which the company shall be assessed.” 1 Comp. Laws, § 3834.
The report of the commissioner, upon which the assess*520ment complained of was based, shows an excess of assets over liabilities of $1,076,643.09. Of the assets, $368,-878.84 consisted of real estate, and $120,389 of United States bonds, while in the liabilities was an item of $241,-727.72 for “amount required to reinsure outstanding risks.”
Section 3834 clearly indicates an intention to tax the property of insurance companies, not a design to impose a franchise tax. It provides a way in which the value of their personal property may be ascertained by the assessor, and the validity of the rule was sustained in Michigan Mut. Life-Ins. Co. v. Hartz, 129 Mich. 104 (88 N. W. 405). In this case the assessors have followed the direction of the law.
It may be contended that the law has adopted this as the method most likely to resqlt in getting at a fair valuation of the personal property of such a company, and that no inquiry can be made into the character of the personal estate whereby any portion of it can be deducted from the assessment. But if this is not so, and the assessors should have taken out the $120,389 representing the United States bonds, they were equally at fault in deducting as an indebtedness the item of $241,727.72. The grounds on which it is asserted that this'is an indebtedness, to be deducted in accordance with the provisions of 1 Comp. Laws, § 3831, subd. 6, and 1 Comp. Laws, §§ 3832, 3842, are: First, that it is treated as a liability by the company and insurance commissioner, for the purposes of bookkeeping and a financial report, which is per-haps proper enough; and, second, for the reason that the policies of the company are subject to cancellation, and unearned premiums may in that event be demandable by the insured.
Neither one of these justifies such an assertion. The fund called the “reserve fund ” is the property of the company. For the purpose of protection to patrons of the company, the law requires it to be kept in a fund called a “reinsurance reserve fund,” so that the company may *521have the means to reinsure its risks if necessary, which it is given power to do; but its character is not changed on that account. See 2 Comp. Laws, § 5169. It is not a debt in any ordinary acceptation of the term, nor is it under the terms of section 3832. It cannot be called a “ bona fide indebtedness owing by the taxpayer,” such as is mentioned in subdivision 5 of said section. Again, it is true that upon cancellation of a policy the company must refund a part of the premium unearned. It has contracted so to do upon that contingency! The premium paid has become the property of the company, however, and we may take judicial notice that only a part of it will ever be paid back to the insured upon cancellation. It is a remotely contingent liability, but cannot be dignified by the name “bona fide indebtedness due or to become due,” which is the term used in the statute to describe such exemptions. So that, in any view of this case, relator is not entitled to relief. The writ of mandamus is a discretionary writ. The court should not use it to compel the reduction of the assessment to' the amount of the United State bonds, if it is true that more than that amount has already been deducted as credits.
The order of the circuit court is affirmed.
Moore, Grant, and Montgomery, JJ., concurred.